EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Daniel Chalker (Reg. No. 40,552) on 9 November 2021. The application has been amended as follows:

Please amend claim 1 as follow:
Claim 1 (currently amended): A method for promoting interaction during a live streaming event comprising: 
receiving an audio feed and a visual feed of the live streaming event from a source device; 
partitioning with a uniform block length, the visual feed into visual feed partitions and the audio feed into audio feed partitions; 
tagging a time-marker to a sentence in the audio feed; 
initiating a conversion of the sentence into a translated sentence while retaining the tagged time-marker, the translated sentence having an association with one of the visual feed partitions and one of the audio feed partitions; and 
waiting for a time delay to expire to allow the conversion of the sentence into the translated sentence to be completed, before transmitting the one of the visual feed partitions, the one of the audio feed partitions and the translated sentence with the tagged time-marker to a recipient .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to a method and system for promoting interaction during live streaming events.

Prior art was found for the claims as follows:
James M. Barton et al. [US 20050262539 A1] discloses the following claim limitations:
Claims 1 and 19: A method for promoting interaction during a live streaming event (i.e. A closed caption tagging system provides a mechanism for inserting tags into an audio or video television broadcast stream prior to or at the time of transmission.-... The parsing mechanism 705 and event queue 708 decouple the CPU 713 from parsing the audio, video, and buffers and the real time nature of the streams- ¶0064) comprising: 
receiving an audio feed and a visual feed of the live streaming event from a source device (i.e. The Input Section 101 takes television (TV) input streams in a multitude of forms, for example, National Television Standards Committee (NTSC) or PAL broadcast, and digital forms such as Digital Satellite System (DSS), Digital Broadcast Services (DBS), or Advanced Television Standards Committee (ATSC)- ¶0045); 
partitioning with a uniform block length, the visual feed into visual feed partitions and the audio feed into audio feed partitions (i.e. the incoming MPEG stream 301 has interleaved video 302, 305, 306 and audio 303, 304, 307 segments- ¶0049); 
tagging a time-marker to a sentence in the audio feed (i.e. The parser 705 places tags 707 into the FIFO 706 when it identifies video or audio segments, or is given private data. The DMA 709 controls when these tags are taken out- ¶0061);
initiating a conversion of the sentence into a translated sentence (i.e. each word is looked up in a table 1206 which indicates the action to take on recognizing that word. This action may simply change the state of the recognizer state machine 1207, or may cause the state machine 1207 to issue an action request, such as "start capture", "stop capture", "phrase seen", or other similar requests- ¶0085) while retaining the tagged time-marker (i.e. The word parser 1204 identifies unique tags during its scan of the CC data- ¶0097), the translated sentence having an association with one of the visual feed partitions and one of the audio feed partitions (i.e. Tags are interspersed with the standard control codes. Tags may also be generated implicitly, for instance, based on the current time and program being viewed- ¶0097); and 

Applicant uniquely claimed a distinct feature in the present invention, which are not found in the prior art, either singularly or in combination. The features are:
In claim 1, “waiting for a time delay to expire to allow the conversion of the sentence into the translated sentence to be completed, before transmitting the one of the visual feed partitions, the one of the audio feed partitions and the translated sentence with the tagged time-marker to a recipient device, wherein the time delay is equal to the block length, and the translated sentence is played on the recipient device in accordance with the tagged time-marker”.
In claim 19, “waiting for a time delay to expire to allow the conversion of the sentence into the translated sentence to be completed, before playing or displaying the one of the visual feed partitions, the one of the audio feed partitions and the translated sentence according to the tagged time-marker, wherein the time delay is equal to the block length”.
These features are not found or suggested in the prior art.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1 and 3-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488